               Case 4:19-cv-03135-KAW Document 4 Filed 06/06/19 Page 1 of 2




     Catherine Kilduff (CA Bar No. 256331)
1    Kristen Monsell (CA Bar No. 304793)
2    Miyoko Sakashita (CA Bar No. 239639)
     CENTER FOR BIOLOGICAL DIVERSITY
3    1212 Broadway, St. #800
     Oakland, CA 94612
4    Phone: (510) 844-7100
     Facsimile: (510) 844-7150
5    ckilduff@biologicaldiversity.org
6    kmonsell@biologicaldiversity.org
     miyoko@biologicaldiversity.org
7
     Attorneys for Plaintiffs Center for Biological Diversity
8    and Turtle Island Restoration Network
9
                                  UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
     CENTER FOR BIOLOGICAL DIVERSITY, and                       )   Case No. 19-cv-03135-KAW
12   TURTLE ISLAND RESTORATION NETWORK;                         )
13                                                              )
                   Plaintiffs,                                  )
14                                                              )   CORPORATE DISCLOSURE
          v.                                                    )   STATEMENT AND CERTIFICATE OF
15                                                              )   INTERESTED ENTITIES OR PERSONS
16   WILBUR ROSS, Secretary of Commerce, and                    )
     NATIONAL MARINE FISHERIES SERVICE,                         )
17                                                              )
                   Defendants.                                  )
18                                                              )
19                                                              )
                                                                )
20                                                              )
                                                                )
21                                                              )
                                                                )
22
23                 CORPORATE DISCLOSURE STATEMENT AND CERTIFICATE OF
24                               INTERESTED ENTITIES OR PERSONS
25          Pursuant to Federal Rule of Civil Procedure 7.1, I, the undersigned counsel of record for
26   Plaintiffs Center for Biological Diversity and Turtle Island Restoration Network, certify that to
27   the best of my knowledge and belief these Plaintiffs do not have any parent companies,
28
     Corporate Disclosure Statement and                  1                              Case no. 19-03135
     Certificate of Interested Entities or Persons
                Case 4:19-cv-03135-KAW Document 4 Filed 06/06/19 Page 2 of 2




1    subsidiaries, or affiliates that have issued shares to the public. Pursuant to Civil Local Rule 3-15,
2    the undersigned certifies that as of this date, other than the named parties, there is no such
3    interest to report.
4            Respectfully submitted this 6th day of June,
5
6                                                    /s/ Catherine Kilduff
7
8                                                    Catherine Kilduff
                                                     Center for Biological Diversity
9                                                    1212 Broadway, Suite 800
10                                                   Oakland, CA 94612
                                                     Phone: (510) 844-7108
11                                                   Facsimile: (510) 844-7150
                                                     Email: ckilduff@biologicaldiversity.org
12
                                                     Attorney for Plaintiffs Center for Biological
13
                                                     Diversity and Turtle Island Restoration Network
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Corporate Disclosure Statement and                     2                             Case no. 19-03135
     Certificate of Interested Entities or Persons
